Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following objections and rejections are not an exhaustive list of objections and rejections, but consist of examples of the objections and rejections found throughout the entire disclosure.

Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: "discharge device(s)", "instrumentation", "activation device(s)", "ECU", "and etc" -- these terms are inexact and do not provide the needed information for one of ordinary skill in the art to understand what the terms comprise of.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification needs to include the detailed and structurally complete descriptions of elements claimed in the claims, examples including: the storage vessel, the liquid injection system, a liquid filter, a flow meter, a temperature sensor, a power unit RPM sensor, a vehicle speed sensor, an internal combustion engine and claimed "equipment necessary", components and structure of the claimed CVT, and so on.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. As currently presented, the claims are to a vehicle comprising the components and embodiments that are described, as stated in the preamble of the first claim from which all other claims depend. If the full vehicle is not being claimed, but just a component that can be used in a vehicle, then the preamble of the claims should be changed to reflect that. If the vehicle is being claimed, then the title should say so.
The following title is suggested if the vehicle is being claimed: VEHICLE WITH LIQUID INJECTION INTO A CVT FOR THE PURPOSE OF COOLING THE DRIVE BELT AND CVT.
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 11-16 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 11-16 have not been further treated on the merits.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings fail to show the detailed structural relationships and limitations of the invention such that one having ordinary skill in the art can understand the invention and how it is made or used. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power unit RPM sensor, vehicle speed sensor, internal combustion engine, electric motor, high speed gear, low speed gear, reverse gear, manual clutched gear box, automatic transmission, power unit, inner cover, outer cover, interior chamber, integrated air fan, clutch fans, filling means, venting means, liquid discharge fitting, mounting means, suction inlet, discharge outlet, electric connections, discharge means of the liquid discharge devices, CVT air intake hose, and fittings for the tubing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claims 2-17 are all dependent on claim 1 (or on other claims dependent on claim 1) and all have different preambles. Dependent claims should have the same preamble as the independent claim, i.e. “the UTV/vehicle of claim 1”. The dependent claims will be treated as if they are being claimed from the UTV/vehicle of claim 1. Additionally, the claims are replete with inconsistent terminology, wherein the applicant uses multiple terms and synonyms for one entity or component – such naming practice is unclear and indistinct as it can not be reasonably apprised whether the applicant is referring to the same component or another component or element.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1-3, 5-6, 8, 11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that they fail to point out what is included or excluded by the claim language.  These claims are omnibus type claims. The term “may” included in claims 1-3, 6, 8, 10, 11, 13, 14, 16, and 17 and the term “typically comprises/includes” used in claims 2, 3, 5, 6, and 14 renders the claims as omnibus type claims.
Claim 4 recites the limitation "the interior chamber" in line 7 of claim 4.  There is insufficient antecedent basis for this limitation in the claim. Other claims additionally contain a similar lack of antecedent basis, but are not exhaustedly listed here for the sake of time.
Regarding claims 7 and 12, the claim limitation “means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification and drawings lack detailed descriptions and figures, respectively, to apprise one with ordinary skill in the art an understanding of what structure, material, or acts for performing the entire claimed function is, and lack material to clearly link the structure, material, or acts to the function Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The structural and functional limitations and relations of the claimed elements in claims 1-17 are not detailed or sufficiently described in the specification to provide one having ordinary skill in the art with the knowledge required to understand and make and/or use the invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 7, 9, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollinger et al (US 2016/0186650 A1) in view of Brown (US 2009/0286643 A1).
Regarding claim 1, Rollinger teaches a vehicle (102) having a power unit (10) connected to a transmission (40), comprising of a liquid injection system (101), comprising of a storage vessel (308) of said liquid, a pump (86) to pressurize said liquid, devices to discharge said liquid (46, 48, 240, so on), an activation device (18), a power source (74), and a liquid filter (316). 
	Rollinger fails to teach that the vehicle specifically comprises a CVT transmission, but Brown teaches a transmission (120) using a CVT (122)(Brown, paragraph 0031). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the transmission that is taught by Rollinger comprise a CVT transmission as taught by Brown, as Rollinger suggests that any transmission may be used and Brown teaches that using a CVT transmission is simple and provides adequate speed and power ratios (Brown, paragraph 0031).
	Rollinger and Brown are analogous to the claimed invention as both pertain to the cooling of vehicle systems.

Regarding claim 2, Rollinger and Brown teach the vehicle of claim 1 disclosed above, and Rollinger further teaches that the power unit (10) comprises an internal combustion engine (Rollinger, paragraph 0029). 

Regarding claim 3, Rollinger and Brown teach the vehicle of claim 1 disclosed above, and Brown further teaches that the transmission (120) comprises a high speed, low speed, and reverse gear (Brown, paragraph 0034). 

Regarding claim 6, Rollinger and Brown teach the vehicle of claim 1 disclosed above disclosed above, and Rollinger further teaches that the liquid comprises water and/or a mixture of water and oil (Rollinger, paragraph 0035).

Regarding claim 7, Rollinger and Brown teach the vehicle of claim 1 disclosed above, and Rollinger further teaches that the storage vessel (308) comprises a means for filling (opening from cap 304 and inlet hose 306)(Rollinger, paragraph 0049), a means for venting (valve in cap to vent, Rollinger, paragraph 0049), a liquid discharge fitting (319), and a means of mounting the storage vessel (309).

Regarding claim 9, Rollinger and Brown teach the vehicle of claim 1 disclosed above, and Rollinger further teaches a pump (86) that pumps fluid through one end and out the other. It is well known in the art, and inherent, that in order for the pump to function properly, there must be a suction inlet and a discharge outlet.

Regarding claim 10, Rollinger and Brown teach the vehicle of claim 9 disclosed above, and Brown further teaches a pump (424) that receives power from an electric motor that receives power form a power source (Brown, paragraph 0096). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the pump as taught by Rollinger with an electrically connected and powered pump as taught by Brown, as separate electrically driven pumps function more efficiently and accurately than engine driven pumps (Brown, paragraph 0097).  

Regarding claim 17, Rollinger and Brown teach the vehicle of claim 1 disclosed above, and Rollinger further teaches that the vehicle system comprises a control system (14) that activates and turns off the system based on various system parameters provided by sensors, such as vehicle speed and ambient temperature (Rollinger, paragraph 0036). 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollinger and Brown as applied to claim 1 above, and further in view of Itoo et al (US 2013/0090198 A1).
Regarding claim 4, Rollinger and Brown teach the vehicle of claim 1 disclosed above, and Brown further teaches that the CVT (122) comprises a drive belt (134) connected between an output pulley (132) and an input pulley (130), and that the CVT comprises a housing (140) comprising an inner cover (144) and outer cover (146) connected to the inner cover (Brown, paragraph 0039), but both references fail to teach an air intake and exhaust. 
	Itoo, however, teaches a CVT (13) that comprises an input pulley (40), output pulley (50), inner cover (30), outer cover (34), air intake (22), and air exhaust (23). It would have been obvious to one having ordinary skill in the art to include an air intake and exhaust as taught by Itoo in the CVT covers taught by Rollinger and Brown above, as the intake and exhaust, in conjunction with a fan or fins on a pulley, function to cool the pulleys and belt of the CVT assembly (Itoo, paragraphs 0002-0004). 
	Rollinger, Brown, and Itoo all are analogous to the claimed invention as all three pertain to the cooling of vehicle systems.

Regarding claim 5, Rollinger, Brown, and Itoo teach the vehicle of claim 4 disclosed above, and Itoo further teaches that the CVT (13) comprises an integrated air fan (42a) in one of the clutches (40). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the clutches (pulleys) as taught by Rollinger and Brown above comprise of fins as taught by Itoo such that one or both of the clutches function as a fan, as Itoo teaches that the fins function to generate the cooling air flow within the CVT housing (Itoo, paragraph 0044). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollinger and Brown as applied to claim 7 above, and further in view of Ruhle et al (US 2014/0234124 A1).
Regarding claim 8, Rollinger and Brown teach the vehicle of claim 7 disclosed above, but both fail to explicitly state that the storage vessel (308) comprises a pump mounted in or on the vessel.
	Ruhle, however, teaches a cooling circuit wherein the pump (32) is provided in or on the storage vessel (42, or alternatively in the sump – Ruhle paragraphs 0003, 0019, 0026). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the pump as taught by Rollinger and Brown in or on the storage vessel as taught by Ruhle, as it eliminates the need for valves that require a lot of cleaning and precise manufacturing (Ruhle, paragraph 0006).
	Rollinger, Brown, and Ruhle are all analogous to the claimed invention as all three pertain to the cooling of vehicle systems.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chonan et al (US 2005/0119076 A1), Francis et al (US 9423017 B1), Davis (US 2018/0245682 A1), Ribbers (US 2018/0187772 A1), Ono et al (US 2017/0097086 A1).
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651